 DIAMOND PARKINGDiamond Parking,Inc.andService Employees'Inter-nationalUnion,Local 556, AFL-CIO, PetitionerCase 37-RC-1740July 17, 1972DECISION AND DIRECTION OFELECTIONBY MEMBERSJENKINS,KENNEDY, ANDPENELLOUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, hearingswere held before Hearing Officers Wilma K. Ticeand George L. McCargar. Following the hearingsand pursuant to Section 102.67 of the NationalLabor Relations Board Rules and Regulations andStatements of Procedure, Series 8, as amended, bydirection of the Regional Director for Region 20, thecase was transferred to the Board for decision. TheEmployer filed with the Board a motion to dismissand a memorandum in support of its motion.'Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officers'rulings made at the hearings and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer, a State of Washington corpora-tion,operates parking lots at 246 locations inWashington, 56 locations in Oregon, 23 locations inUtah, and 15 locations in Hawaii. The Employer'sgross revenue for 1971 was approximately $1,900,000for theWashington operations, $280,000 for itsOregon operations, $200,000 for its Utah operations,and $110,000 for its Hawaii operations. During 1971,the Employer purchased gasoline valued at approxi-mately $300,000 from Texaco within the State ofWashington for resale purposes.Although the Petitioner seeks to represent only theemployees of the Employer's operation in Hawaii, weconsider, for jurisdictional purposes, the totality ofthe Employer's operations.2 On this basis, we findthat the Employer is engaged in commerce within themeaning of the Act and find that it will effectuate thepolicies of the Act to assert jurisdiction herein.32.The Petitioner claims to represent certainemployees of the Employer.4 However, the Employer1For reasons appearing below, the Employer's motion todismiss ishereby denied2SiemonsMailing Service,122 NLRB 813Carolina Supplies and Cement Co,122 NLRB 884The Employer's contention that these employees are guards under the239contends that the Petitioner is not a labor organiza-tion under the Act. The record shows that Petitionerexists for the purposes of dealing with employersconcerning grievances and conditions of employ-ment. Indeed, it appears that the Petitioner has beencertifiedby the Board to represent employees ofother employers. We find, therefore, that the Peti-tioner is a labor organization within the meaning ofthe Act.3.A question affecting commerce exists concern-ing representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act.4.Although both parties are in agreement as tothe appropriateness of a single unit of all employeesinHawaii, excluding the districtmanager andoperationsmanager, they disagree as to the place-ment of garage managers,5 office clericals, and part-time employees. Contrary to the Employer, thePetitioner would exclude the garage managers withattendants under them, office clericals, and part-timeemployees working less than 20 hours per week.Garage ManagersThe Petitioner's position is that the garage manag-erswho have attendants working under them aresupervisors .6 However, the record reveals that all thegaragemanagers perform substantially the samework as the attendants. The attendants and garagemanagers park cars, collect parking fees, and checkthe garage to make sure that everybody has paid thefee.When a garage manager leaves work anattendant takes over. Two of the garage managersarepaid the same as attendants. The garagemanagers routinely direct attendants to wash cars orpump gas. Only the district manager has authority todischarge employees, and the operations managerschedules the work, receives employee complaints,and is notified of absences.We find that the garage managers are not supervi-sors and shall include them in the unit.Office ClericalsThe office clericals work in an office building.Their duties are typically secretarial. They count thenumber of parking receipts turned in by theattendants,mail verified bank deposit slips to thehome office in Seattle, type, file, and answer thetelephone. As office clerical employees, they do notAct is clearlywithout merit5Garagemanagersare also referredto in the record as station managers6Two garagemanagers have attendants working under them, the otherworks alone198 NLRB No. 44 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDshare a community of interest with the attendantsand we shall exclude them from the unit.Part-time EmployeesThe Employer employs several part-time employ-ees.One works an 8-hour shift once a week. Threeothers work two 8-hour shifts per week. As regularpart-time employees,working for a substantialperiod of time each week, the part-time employeesbelong in the unit, and we shall include them.7In view of the above, we find that the followingemployees constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act:All employees of the Employer in Hawaii includ-ing attendants,garage managers,checkers, andregular part-time employees,but excluding officeclericals,thedistrictmanager, the operationsmanager,and all supervisors as defined in theAct.[DirectionofElectionandExcelsiorfootnoteomitted from publication.]7Farmers InsuranceGroup,143 NLRB 240